DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in Figure 5 should be provided with descriptive text labels.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morton (US 2018/0038988) in view of Yakimov et al. (US 2017/0219501; hereinafter Yakimov).

Regarding claims 1 and 8, Morton discloses an X-ray imaging system (title and abstract) with a corresponding method comprising: an x-ray source (fig. 15:410a) configured to emit x-ray radiation towards a sample (of 426); a primary detector (412) configured to detect x-ray radiation from the x-ray source passing through the sample; at least one secondary detector (422) configured to detect x-ray radiation from the x-ray source scattered in the sample; and means (428) configured to guide x-ray radiation scattered in the sample onto the at least one secondary detector. 
However, Morton fails to disclose imaging optics.
Yakimov teaches imaging optics (par. 37: capillary optics). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Morton with the teaching of Yakimov, since guiding means such as collimators and imaging optics were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Yakimov: par. 37). One would have been motivated to make such a modification for improving detection (Yakimov: par. 28).
	
Regarding claim 2, Morton discloses wherein the x-ray source is configured to emit x-ray radiation in the form of a fan beam (par. 122). 

Regarding claim 5, Morton discloses wherein the at least one secondary detector is configured to determine an energy of detected x-ray photons (par. 119). 

Regarding claim 6, Morton discloses wherein the at least one secondary detector comprises a plurality of secondary detectors (par. 121). 

Regarding claim 9, wherein x-ray radiation emitted by the x-ray source is emitted in the form of a fan beam passing through the sample (par. 122). 

Regarding claim 12, Morton discloses wherein intensity of the x-ray radiation detected by the secondary detector is used to analyze the sample (par. 124). 

Claims 1-2, 5-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Stevendaal et al. (US 2008/0205598; hereinafter Stevendaal) in view of Yakimov.

Regarding claims 1 and 8, Stevendaal discloses an X-ray imaging system (fig. 1) with a corresponding method comprising: an x-ray source (4) configured to emit x-ray radiation towards a sample (7); a primary detector (105) configured to detect x-ray radiation from the x-ray source passing through the sample (par. 52); at least one secondary detector (106) configured to detect x-ray radiation from the x-ray source scattered in the sample (par. 52); and means (107) configured to guide x-ray radiation scattered in the sample onto the at least one secondary detector. 

Yakimov teaches imaging optics (par. 37: capillary optics). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Stevendaal with the teaching of Yakimov, since guiding means such as collimators and imaging optics were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Yakimov: par. 37). One would have been motivated to make such a modification for improving detection (Yakimov: par. 28).

Regarding claim 2, Stevendaal discloses wherein the x-ray source is configured to emit x-ray radiation in the form of a fan beam (104). 

Regarding claim 5, Stevendaal discloses wherein the at least one secondary detector (106) is configured to determine an energy of detected x-ray photons (par. 53). 

Regarding claim 6, Stevendaal discloses wherein the at least one secondary detector comprises a plurality of secondary detectors (106). 

Regarding claim 7, Stevendaal discloses wherein the x-ray imaging system is configured to be movable (16) around the sample (7). 

Regarding claim 9, Stevendaal discloses wherein x-ray radiation emitted by the x-ray source (4) is emitted in the form of a fan beam (104) passing through the sample. 

Regarding claim 12, Stevendaal discloses wherein intensity of the x-ray radiation detected by the secondary detector is used to analyze the sample (pars. 47 and 49). 

Claims 1, 3, 5, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harding et al. (US 4850002; hereinafter Harding) in view of Yakimov.

Regarding claims 1 and 8, Harding discloses an X-ray imaging system (title and fig. 1) with a corresponding method comprising: an x-ray source (1) configured to emit x-ray radiation towards a sample (5); a primary detector (6) configured to detect x-ray radiation from the x-ray source (1) passing through the sample (5); and at least one secondary detector (10) configured to detect x-ray radiation from the x-ray source (1) scattered in the sample (5). 
However, Stevendaal fails to disclose imaging optics configured to guide x-ray radiation scattered in the sample onto the detector.
Yakimov teaches imaging optics (110) configured to guide x-ray radiation scattered (108) in the sample (106) onto the detector (112). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Harding with the teaching of Yakimov, since one would have been motivated to make such a modification for improving detection (Yakimov: par. 28).

Regarding claim 3, Harding discloses wherein the x-ray source is configured to emit monochromatic x-ray radiation (col. 3:14-15). 

Regarding claim 5, Harding discloses wherein the at least one secondary detector is configured to determine an energy of detected x-ray photons (abstract). 

Regarding claim 7, Harding discloses wherein the x-ray imaging system is configured to be movable around the sample (col. 2:65-67). 

Regarding claim 12, Harding discloses wherein intensity of the x-ray radiation detected by the secondary detector (10) is used to analyze the sample (5). 

Regarding claim 13, Harding discloses wherein the x-ray radiation emitted by the x-ray source is emitted as monochromatic x-ray radiation (abstract), and wherein photons detected by the secondary detector (10) that have lower energy than the monochromatic x-ray radiation emitted by the x-ray source (1) are used to analyze the sample (5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morton/Stevendaal and Yakimov as applied to claim 1 above, and further in view of Wu et al. (US 2004/0184574; hereinafter Wu).
Morton/Stevendaal as modified above suggests claim 1. 
However, Morton/Stevendaal fail to disclose wherein the primary detector is configured to determine an energy of detected x-ray photons. 
Wu teaches wherein the primary detector (22) is configured to determine an energy of detected x-ray photons (par. 30).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Morton/Stevendaal with the teaching of Wu, since one would have been motivated to make such a modification for more analysis (Wu: par. 30). 
	
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morton/Stevendaal and Yakimov as applied to claim 8 above, and further in view of Schlomka et al. (US 2007/0172022; hereinafter Schlomka) and Petschke (US 2018/0235562).

Regarding claim 10, Morton/Stevendaal as modified above suggests claim 8. 
However, Morton/Stevendaal fail to disclose wherein the x-ray radiation emitted by the x-ray source is emitted as monochromatic x-ray radiation, and wherein photons detected by the detector that have lower energy than the x-ray radiation emitted by the x-ray source are ignored. 
Schlomka teaches wherein the x-ray radiation emitted by the x-ray source is emitted as monochromatic x-ray radiation (par. 38).  Petschke teaches wherein photons detected by the detector that have lower energy than the x-ray radiation emitted by the x-ray source are ignored (par. 55). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Morton/Stevendaal with the teaching of Schlomka, since polychromatic and monochromatic radiation were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute (Schlomka: par. 38). One would have been motivated to make such a modification for simpler analysis.  
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Petschke, since one would have been motivated to make such a modification for correction (Petschke: par. 55).  

Regarding claim 11, Petschke teaches wherein information relating to the photons detected by the detector that have lower energy than the x-ray radiation emitted by the x-ray source is used for improving (par. 55). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884